Case 5:20-cv-10458-JEL-PTM ECF No. 41, PageID.428 Filed 02/26/21 Page 1 of 5




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Martin Antonio Solomon,

                         Plaintiff,      Case No. 20-10458

v.                                       Judith E. Levy
                                         United States District Judge
Henry Ford Allegiance Health
System, et al.,                          Mag. Judge Patricia T. Morris

                         Defendants.

________________________________/

                ORDER ADOPTING IN PART THE
              REPORT AND RECOMMENDATION [39]

      Before the Court is Magistrate Judge Patricia T. Morris’ Report and

Recommendation (R&R) recommending the Court deny Plaintiff’s motion

for an extension of time to file an amended complaint (ECF No. 17), grant

Corizon Defendants’1 motion for summary judgment (ECF No. 25), and

deny Plaintiff’s motion to alter or amend judgment (ECF No. 27). (ECF

No. 39.) The parties were required to file specific written objections, if




      1 Corizon Defendants are David Vigor, M.D.; Rickey Coleman, D.O.; Rashed
Bashir, M.D.; Amy Otten, N.P.; David Forsythe, M.D.; and Andrea Poma, N.P. (See
ECF No. 25.)
Case 5:20-cv-10458-JEL-PTM ECF No. 41, PageID.429 Filed 02/26/21 Page 2 of 5




any, within fourteen days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich.

LR 72.1(d). No objections were filed. The Court has nevertheless carefully

reviewed the R&R and concurs in the reasoning and result in part.

Accordingly, the R&R (ECF No. 39) is ADOPTED IN PART as set forth

below.

      Plaintiff’s motion for an extension of time to file an amended

complaint (ECF No. 17) is GRANTED. Plaintiff is ORDERED to file

within thirty days of the date of this order an amended complaint of no

more than fifteen pages that contains a short and plain list of his claims

and specifies which defendant(s) violated the particular right identified

in each claim.2 The Court again warns Plaintiff that “[f]ailure to comply



      2The Court’s prior instructions to Plaintiff regarding the filing of an amended
complaint continue to apply:

      Plaintiff [must] file an amended complaint of no more than fifteen pages,
      double-spaced (or, if handwritten, sufficiently spaced) . . . . The amended
      complaint must contain a short and plain list of Plaintiff’s claims. Under
      each listed claim, Plaintiff shall explain (1) what right was violated, (2)
      the legal basis for his claim, (3) which defendant or defendants were
      involved in the alleged violation of that right; (4) what each defendant
      did to violate his rights, and (5) the date or approximate date of the
      alleged violation. The Court encourages Plaintiff to write short
      sentences and, if possible, to use punctuation when explaining his
      claims.

(ECF No. 6, PageID.217–218.)


                                          2
Case 5:20-cv-10458-JEL-PTM ECF No. 41, PageID.430 Filed 02/26/21 Page 3 of 5




with this order . . . could result in the dismissal of this case.” (ECF No. 6,

PageID.218.)

      Corizon Defendants’ motion for summary judgment (ECF No. 25) is

DENIED. Plaintiff’s declaration contains specific allegations that are

sufficient to create a genuine issue of material fact regarding the

availability of administrative remedies (see ECF No. 28, PageID.367–

369),3 and Corizon Defendants have not met their burden of proving that



      3  See Hailey v. Washington, No. 1:17-cv-1067, 2019 WL 4579266, at *5 (W.D.
Mich. Apr. 4, 2019) (finding it appropriate to deny the defendants’ motion for
summary judgment based on a failure to exhaust because the plaintiff’s allegations
of specific harms—“threats of physical violence, sexual propositions, and threats of
sanction—satisfy any reasonable definition of ‘intimidation’” and give rise to “a
genuine factual dispute whether the prison grievance process was actually available
to Plaintiff, [and] Defendants have failed to meet their burden to demonstrate a
failure by Plaintiff to properly exhaust his available administrative remedies”
(quoting Ross v. Blake, 136 S. Ct. 1850, 1858–60 (2016)), R. & R. adopted, No. 1:17-
cv-1067, 2019 WL 4572198 (W.D. Mich. Sept. 20, 2019); Jackson v. Coronado, No.
2:18-cv-00019, 2019 WL 5273530, at *3–4 (W.D. Mich. May 30, 2019) (recommending
denial of the defendants’ summary judgment motion because the plaintiff’s affidavit,
which alleged that the defendants retaliated against him by placing him in a suicide
cell when he was not suicidal and by threatening to sexually assault him and beat
him to death, “sets forth facts that are sufficient to create a genuine issue of material
fact as to whether administrative remedies were actually available to him”), R. & R.
adopted, No. 2:18-CV-19, 2019 WL 3886541 (W.D. Mich. Aug. 19, 2019); Bostrom v.
Rowland, No. 1:15-cv-336, 2016 WL 4257531, at *4 (W.D. Mich. July 20, 2016)
(concluding that the plaintiff’s alleged harms, which were specific and included
physical violence and threats of sanction, “satisfy any reasonable definition of
‘intimidation,’” and therefore, “Defendants have failed to meet their burden to
demonstrate a failure by Plaintiff to pursue all available administrative remedies”
such that summary judgment should be denied (quoting Ross, 136 S. Ct. at 1858–60)),


                                           3
Case 5:20-cv-10458-JEL-PTM ECF No. 41, PageID.431 Filed 02/26/21 Page 4 of 5




Plaintiff failed to exhaust administrative remedies that were actually

available to him.4

      Plaintiff’s motion to alter or amend judgment (ECF No. 27) is

DENIED.5

      IT IS SO ORDERED.

Dated: February 26, 2021                       s/Judith E. Levy
Ann Arbor, Michigan                            JUDITH E. LEVY
                                               United States District Judge




R. & R. adopted, No. 1:15-CV-336, 2016 WL 4248146 (W.D. Mich. Aug. 11, 2016);
Himmelreich v. Fed. Bureau of Prisons, 766 F.3d 576, 578 (6th Cir. 2014) (vacating
the district court’s grant of summary judgment based on a failure to exhaust because
the plaintiff’s specific allegations of “retaliation and intimidation—if proven true—
would render the grievance process functionally unavailable for a person of ordinary
firmness”), aff’d and remanded sub nom. Simmons v. Himmelreich, 136 S. Ct. 1843
(2016).

      4 See McBee v. Campbell Cnty. Det. Ctr., Nos. 17-5481/5943, 2018 WL 2046303,
at *4 (6th Cir. Mar. 15, 2018) (stating that when a prisoner “claims that the
administrators thwarted her efforts to exhaust[,] the burden to prove that she
nonetheless failed to exhaust an ‘available’ process is on the defendants”; a prisoner’s
“complaints in this posture may only be dismissed on exhaustion grounds if the
defendants present ‘proof that they did not interfere with [an inmate’s] ability to
exhaust [her] administrative remedies’” (quoting Surles v. Andison, 678 F.3d 452, 457
(6th Cir. 2012))).

      5 By failing to object to the R&R, the parties have forfeited any further right of
appeal. See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019); see also
Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019).


                                           4
Case 5:20-cv-10458-JEL-PTM ECF No. 41, PageID.432 Filed 02/26/21 Page 5 of 5




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 26, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
